Citation Nr: 0314241	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.

(The veteran's claims for secondary service connection for 
three hearing-related disorders will be addressed in the 
Remand portion of this decision.)


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 5, 1954, to March 
15, 1954.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In a July 2001 decision, the Board found that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for asthma, but denied the claim 
on the merits as a preexisting condition that was not 
aggravated as a result of his period of active service.  The 
veteran subsequently filed an appeal with the United States 
Court of Appeals for Veterans Claims (the Court).  In June 
2002, the Court issued an Order which granted a June 2002 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion).  In the Order, the Court affirmed that part of the 
Board's July 2001 decision that reopened the veteran's claim 
for service connection for asthma, but vacated the remainder 
of the Board's decision for inadequate reasons and bases.  
Specifically, the Court agreed with the Joint Motion that the 
veteran's claim for service connection for asthma needed to 
be remanded for full compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), and that there were three 
secondary service connection claims relating to hearing 
disorders that required remand to the RO for the issuance of 
a statement of the case (SOC) per Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, in light of the June 2002 
Order, this appeal is now back before the Board for further 
consideration.


FINDINGS OF FACT

1.  VA has sufficiently complied with the requirements of the 
VCAA.

2.  The presumption of soundness is applicable to the claim, 
and the evidence of record does not support a finding that 
this presumption has been rebutted by clear and unmistakable 
evidence indicating that the veteran's asthma existed prior 
to his entry into service.

3.  Competent medical evidence of record establishes that the 
veteran's current asthma is related to his period of active 
service.


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 
1111, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Considerations

Initially, the Board finds that given the fully favorable 
outcome of this decision, the VCAA's requirements have been 
sufficiently met in this instance.  See Pub. L. No. 106-475 
114 Stat. 2096 (Nov. 9, 2000); 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations and after the Court's 
aforementioned June 2002 Order, the Board issued April 2003 
correspondence to the veteran and his attorney to advise them 
of the VCAA's requirements and offering an opportunity to 
respond within 30 days.  Later that same month, the veteran's 
attorney transmitted a response to this letter, in the form 
of relevant written argument concerning the claim.  On May 1, 
2003, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's new 
duty-to-assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain a waiver 
from the appellant.  In light of this precedent, the Board 
would typically have to remand this claim to the RO for a 
review as to whether all evidence needed to consider the 
claim has been obtained (and to conduct any additional VCAA 
notice and development as required), and for the issuance of 
a supplemental statement of the case (SSOC) regarding all 
evidence received since the SOC.  Here, however, the Board 
has now decided to grant the veteran's claim for service 
connection for asthma.  As such, any perceived lack of VCAA 
notice or development should not be considered prejudicial to 
the veteran.

Service Connection for Asthma

As previously noted, that portion of the Board's July 2001 
decision that reopened the veteran's claim for service 
connection was upheld by the Court in June 2002.    
Accordingly, the only remaining matter for review is an 
analysis of this service connection claim on its merits.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2002).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he enters into  service except for 
conditions noted on the entrance examination.  38 U.S.C.A. §§ 
1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2002).  This 
presumption of soundness, however, can be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).  In determining whether a disorder existed prior to 
entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conforms to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms and course of the disorder.  38 C.F.R. § 
3.304(b)(2).

In this case, there has been substantial debate as to whether 
the veteran's asthma, which ultimately resulted in his 
release from service, was a condition that in fact existed 
prior to his entry into active service.  To that end, the 
Board observes that at the time of his entry into service, 
service medical records dated in December 1953 and January 
1954 only indicate a possible history of childhood asthma.  
Relevant clinical findings during this time, however, were 
negative for any respiratory system problem, including 
asthma.  

A notation of a history of asthma at the time of entry into 
service does not prevent the presumption of soundness from 
attaching.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
where there has been an induction medical examination and 
where a disability for which service connection is later 
sought was not detected at the time of such examination.  
Crowe, 7 Vet. App. at 245, citing Bagby v. Derwinski, 1 Vet. 
App. 225 (1991).  The Court added that the law expressly 
provides that the term "noted" indicates only such 
conditions that are recorded in examination reports, and that 
a history of the pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
the current presence of such conditions.  Crowe, 7 Vet. App. 
at 245, citing 38 C.F.R. § 3.304(b)(1).  The Board concludes 
that any such notation regarding childhood asthma on the 
veteran's enlistment examination papers does not, by itself, 
rebut the presumption of soundness, as such a notation is 
merely representative of a report of the veteran's medical 
history, and not as to a condition actually detected by 
service physicians at the time.  Cf. Harris v. West; 203 F. 
3d. 1347 (Fed. Cir. 2000).

It is readily apparent, however, that shortly after entering 
service, in March 1954, the veteran presented to a service 
physician with breathing problems which were diagnosed as 
chronic asthma.  At the time, the service physician recorded 
that the veteran told him that he had had repeated and 
recurrent attacks of asthma since the age of two, with 
attacks continuing to occur on a regular basis.  This 
physician determined that the veteran's asthma was not 
incurred in the line of duty and that it was not aggravated 
during service; he further recommended the veteran's medical 
discharge from service.  A March 1954 medical board report 
later recorded findings that chronic bronchial asthma 
preexisted the veteran's entry into active service and was 
not aggravated by service; he was later released from service 
in April 1954.

The veteran contests these service department findings that 
his asthma preexisted his entry into active service, and at 
RO and Board hearings, he testified that this was not the 
case.  He has also submitted for the record several lay 
statements from his family and his friends, asserting that he 
did not have an asthma-type problem prior to his entry into 
service.  There is a June 1972 letter to the RO, however, 
where the veteran again stated that he had had asthma prior 
to service, but he insists that he was merely repeating what 
the physicians told him in service.  The Board also observes 
that the record does not include any clinical documentation 
of medical treatment for asthma prior to service, nor has the 
veteran admitted to the same.

The Board finds that the evidence of record, while notably in 
conflict, is simply insufficient to rebut the presumption of 
soundness in this case; it is not representative of clear and 
unmistakable evidence that the veteran's asthma preexisted 
service.  His entry examination records are negative for 
clinical evidence of asthma, and there is no evidence of 
medical treatment for the same prior to service.  The veteran 
has also submitted other relevant and credible lay evidence 
that he had not experienced an established asthma problem 
prior to the time at which he entered active service.  It is 
clear, however, and well-documented, that the veteran had 
problems with diagnosed asthma in service, and that he still 
had these problems at the time of his medical discharge from 
service.  

The only evidence against the presumption of soundness 
appears to be the veteran's recorded comments that he had 
experienced asthma prior to service, and the March 1954 
service physician and medical board findings that his asthma 
preexisted service, apparently based in no small part upon 
this reported history.  VA law, however, requires that there 
be clear and unmistakable evidence of record in order to 
rebut the presumption of soundness upon entry into service, 
and the Board finds that this evidence does not rise to that 
level, especially in light of the fact that the veteran's 
reported history of prior asthma is not supported by any 
clinical evidence of the same.  See 38 U.S.C.A. §§ 1111, 
1132; 38 C.F.R. § 3.304(b).  Accordingly, the presumption of 
soundness remains applicable in this case.    

The claims file does contain a record of the veteran's 
treatment for asthma since service.  A January 2001 VA 
examination report relays a history of private treatment 
after service, and supports a finding of current, although 
apparently mild, asthma.  Other medical evidence in the file 
may appear contradictory to a finding of current asthma, but 
the Board holds that if anything, it only serves to place the 
evidence into a state of relative equipoise, and therefore is 
still in the veteran's favor.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Further, a March 2003 private medical 
opinion from F.A.B., M.D., relates the beginning of the 
veteran's current respiratory problems to his period of 
service.     

Accordingly, the Board holds that the presumption of 
soundness prevails in this case, and that the basic 
requirements for service connection for asthma have been 
sufficiently met here.  There is credible evidence of record 
showing that the veteran entered service with normal clinical 
respiratory findings.  The evidence indicates that he 
suffered from asthma during service, ultimately resulting in 
his having to leave the service because of it.  The evidence 
also supports a finding that he still has asthma, and this 
condition has been related to his period of service by 
competent medical opinion.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The Board notes that Congress created the veterans' 
benefits system to be both "paternalistic" and "uniquely 
pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. 
Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence does 
not preponderate against the claim, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that the claim 
must prevail.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma is granted.


REMAND

In June 1999, the veteran filed three claims for service 
connection, for hearing loss, tinnitus, and otitis media and 
externa of the left ear, all claimed as secondary to his 
previously service-connected otitis media and externa of the 
right ear.  The record reflects that in December 1999, the 
veteran filed a timely notice of disagreement (NOD) to the 
RO's November 1999 rating decision denying secondary service 
connection for these claims.  The RO, however, has not yet 
issued an SOC with respect to these issues, so the Board must 
return these claims to the RO per Manlincon v. West, 12 Vet. 
App. 238 (1999).

Furthermore, the Board again notes that there has been a 
significant change in the law during the pendency of these 
claims.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The VCAA redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well-grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this change in the law brought about by the VCAA, 
a remand of these claims is also required to ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any notification or development 
action is required under the VCAA for these claims, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed to issue any decision on them at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Accordingly, these three claims are REMANDED for the 
following:

The veteran and his representative should 
be provided with a statement of the case 
on the claims for service connection for 
hearing loss, tinnitus, and otitis media 
and externa of the left ear.  

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and/or argument 
which he desires to have considered in connection with these 
claims.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran, however, until he is so 
notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



